Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-11-00900-CV

                                    Gary BIESENBACH,
                                         Appellant

                                               v.

                              THE CITY OF SAN ANTONIO,
                                       Appellee

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2009-CI-13675
                         Honorable Victor Negron, Judge Presiding

       BEFORE JUSTICE ANGELINI, JUSTICE ALVAREZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, the judgment of the trial court is
REVERSED, and the underlying cause is DISMISSED without prejudice to the rights of either
party to appeal a final decision of the hearing examiner. It is ORDERED that the appellant, Gary
Biesenbach, recover his costs of this appeal from the appellee, The City of San Antonio.

       SIGNED July 17, 2013.


                                                _____________________________
                                                Karen Angelini, Justice